      CASE 0:09-cr-00049-ADM-HB Document 397 Filed 05/21/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

                      Plaintiff,
                                                     MEMORANDUM OPINION
               v.                                    AND ORDER
                                                     Criminal No. 09-49(1) ADM/HB
Zeferino Gutierrez-Ayala,

                  Defendant.
______________________________________________________________________________

LeeAnn K. Bell, Assistant United States Attorney, Minneapolis, MN, on behalf of Plaintiff.

Zeferino Gutierrez-Ayala, pro se.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Zeferino Gutierrez-Ayala’s (“Gutierrez-Ayala”) Motion for Reduction of Sentence

Pursuant to Section 404 of the First Step Act of 2018 [Docket No. 394]. For the reasons set forth

below Gutierrez-Ayala’s Motion is denied.

                                      II. BACKGROUND

       In March 2009, Gutierrez-Ayala and 10 co-defendants were charged in a 14-count

superseding indictment with trafficking methamphetamine and powder cocaine. Superseding

Indictment [Docket No. 57]. Gutierrez-Ayala was charged in Count 1 with conspiracy to

distribute at least 1,500 grams but less than 5,000 grams of a mixture or substance containing a

detectable amount of methamphetamine, and at least 500 grams but less than 2,000 grams of

cocaine hydrochloride (powder cocaine), in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)

and 846.

       On July 15, 2009, Gutierrez-Ayala entered a plea of guilty to the conspiracy charge in
       CASE 0:09-cr-00049-ADM-HB Document 397 Filed 05/21/20 Page 2 of 3



Count 1. Plea Agreement [Docket No. 97]. He has been sentenced to a prison term of 168

months. See Order Granting Mot. Reduce Sentence [Docket No. 347] at 1.

       Gutierrez-Ayala now moves for a sentence reduction under § 404 of the First Step Act.

The Government opposes the motion, arguing Gutierrez-Ayala is not eligible for a sentence

reduction because he was not sentenced for a “covered offense” under § 404 of the First Step

Act.

                                       III. DISCUSSION

       In 2010, Congress enacted the Fair Sentencing Act, which reduced the sentencing

disparities between individuals convicted of cocaine base (crack cocaine) crimes and those

convicted of powder cocaine crimes. United States v. McDonald, 944 F.3d 769, 771 (8th Cir.

2019) (citing Dorsey v. United States, 567 U.S. 260, 269 (2012); Fair Sentencing Act of 2010,

Pub. L. No. 111-220, 124 Stat. 2372). Section 2 of the Fair Sentencing Act increased the

quantity of crack cocaine required to trigger mandatory minimum sentences under

21 U.S.C. § 841(b)(1) by raising the threshold for the 5-year minimum from 5 grams to 28

grams, and by raising the threshold for the 10-year minimum from 50 grams to 280 grams. Id.

Section 3 of the Act eliminated the 5-year mandatory minimum for simple possession of crack

cocaine. Id.

       In 2018, Congress enacted the First Step Act, which makes Sections 2 and 3 of the Fair

Sentencing Act retroactive. Section 404(b) of the First Step Act provides:

           A court that imposed a sentence for a covered offense may, on motion of the
           defendant, the Director of the Bureau of Prisons, the attorney for the
           Government, or the court, impose a reduced sentence as if sections 2 and 3
           of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered
           offense was committed.


                                                 2
      CASE 0:09-cr-00049-ADM-HB Document 397 Filed 05/21/20 Page 3 of 3



Pub. L. No. 115-391, 132 Stat. 5194. The First Step Act defines a “covered offense” as “a

violation of a Federal criminal statute, the statutory penalties for which were modified by section

2 or 3 of the Fair Sentencing Act . . . , that was committed before August 3, 2010.” First Step

Act § 404(a).

       Gutierrez-Ayala’s conviction is not a “covered offense” under § 404 of the First Step

Act. Gutierrez-Ayala’s violation was based on powder cocaine and methamphetamine, not on

crack cocaine. Section 2 or 3 of the Fair Sentencing Act did not modify the statutory penalty for

Gutierrez-Ayala’s offense. As a result, Gutierrez-Ayala is not eligible for a sentence reduction

under § 404 of the First Step Act.

                                      IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Defendant Zeferino Gutierrez-Ayala’s Motion for

Reduction of Sentence Pursuant to Section 404 of the First Step Act of 2018 [Docket No. 394] is

DENIED.

                                                     BY THE COURT:



                                                         s/Ann D. Montgomery
                                                     ANN D. MONTGOMERY
                                                     U.S. DISTRICT COURT

Dated: May 21, 2020




                                                 3
